DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on April 27, 2022. 
	Claims 1-5 and 7-9 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-5 and 7-9 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added limitations are rejected under new reference Liu et al. (2020/0082352) as found below.



Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “based on at last one” in Line 19. This appears to be a typo. The limitation such recite: based on at least one.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the dynamic execution mode dynamically switched between distribution algorithms which distribute the transformer power to each charging point unevenly over each charging point” in Lines 17-19.
The Specification discloses dynamically switching between at least two distribution algorithms depending on the demand for charging power in Page 6, Lines 1-3. Furthermore, The specification discloses the distribution algorithms include: first come first serve algorithm, equal distribution algorithm, token bucket algorithm, percentage distribution and optimum load distribution as seen in Page 3, Lines 22-32; Page 4 and Page 5, Lines 1-7. 
The Specification does not appear to have support for the limitation of providing power unevenly over each charging point when dynamically switching between distribution algorithms.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (2014/0266039) and Liu et al. (2020/0082352). 
Claim 1: Dougherty teaches a method for load management of a charging station (300) (Fig.3), in which the charging station (300) includes (i) at least two charging points (104) each with a charging control (200) and a power electronics module (214) assigned to the respective charging point (104) (Par.28) (Fig.2), (ii) a load management server (116) (Par.20), and (iii) a transformer (310) connected to an electricity supply network (114), which provides the transformer (310) power limited by a network power of the electricity supply network (114) (Par.33), said method comprising: carrying out the load management using the load management server (116/Central control system) to control an allocation of the transformer (310) power among the respective charging points (104) (Par.33-34); controlling a respective charging operation of a particular electric vehicle (102) at a particular charging point (104) by the load management via the respective charging control connected to the load management server, in which a charging power controlled by the load management is provided by the respective power electronics module (214) assigned to the respective charging point (104) (Par.72); operating the load management in a dynamic execution mode if the charging station is in a fault-free system state, wherein, in the dynamic execution mode, the transformer power is allocated between the respective charging points (104) according to at least one specified distribution algorithm (First-come first-served) (Par.40 and 73); and operating the load management in a static execution mode if the charging station is in a faulty system state (communication failure), wherein, in the static execution mode, the transformer power is distributed evenly over each charging point (104) according to an Equal Distribution Algorithm (Equal current allocation scheme) (Par.50 and 54).  
Dougherty does not explicitly teach depending on demand for charging power by the respective charging points the dynamic execution mode dynamically switches between distribution algorithms which distribute the transformer power to each charging point unevenly over each charging point based on at least one of customer information, vehicle information or power information, the distribution algorithms including First-Come-First-Serve, Token Bucket, Percentage Distribution, and Optimal Load Distribution.
Liu teaches a method for load management of a charging station (100), in which the charging station (100) includes at least two charging points (110) (Fig.1); depending on demand for charging power by the respective charging points (110) a dynamic execution mode dynamically switches between distribution algorithms (scheme) which distribute power to each charging point (110) unevenly over each charging point (110) (Par.83) based on at least one of vehicle information or power information (Par.110-111), the distribution algorithms including First-Come-First-Serve (FCFS) and Optimal Load Distribution (round-robin) (Par.83).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Liu in the system of Dougherty to have had maximized the output of the charging station and serve as many customers as possible (Par.83) by changing the power distribution based on power demand.
Claim 2: Dougherty and Liu teach the limitations of claim 1 as disclosed above. Dougherty teaches wherein the load management is initialized with the dynamic execution mode (Par.40) (Fig.4).  
Claim 3: Dougherty and Liu teach the limitations of claim 1 as disclosed above. Dougherty teaches wherein a faulty system state is produced by a faulty component of the charging station (300) (Par.53, Communication failure.).  
Claim 4: Dougherty and Liu teach the limitations of claim 1 as disclosed above. Dougherty teaches wherein the at least one specified distribution algorithm is chosen from at least the following list: First-Come-First-Serve and Equal Distribution (Par.73).  
Claim 5: Dougherty and Liu teach the limitations of claim 1 as disclosed above. Dougherty teaches wherein the at least one specified distribution algorithm is configured according to customer-specific characteristics at least according toPORS-1152US 10the following list: customers with premium charging contracts (Par.56, Priority tier), charge status of the electric vehicle (charge level) (Par.22), time of arrival at the charging station (Par.55), public authority priority (Par.55, Priority tier of the charging device.), requested charging power level (desired amount) (Par.22), and variations in a local electricity supply network (Par.43).  
Claim 8: Dougherty teaches a charging station having a load management system (Fig.3) comprising: at least two charging points (104) each with a respective (200) and a respective power electronics module (214) assigned to the respective charging point (104) (Par.28) (Fig.2), a transformer (310) connected to an electricity supply network (114), wherein the transformer (310) is configured to provide a transformer power from a network power that is limited by the electricity supply network (114) (Par.33), and a load management server (116/Central control system) configured to carry out the load management and, in doing so, control an allocation of the transformer power among the respective charging points (104) (Par.33-34); wherein the load management server is additionally configured to carry out a respective charging operation of a respective electric vehicle (102) via the respective charging control connected to the load management server, wherein the respective power electronics module (214) assigned to the respective charging point (104) is configured to provide a charging power controlled by the load management (Par.72); wherein the load management has a dynamic execution mode and a static execution mode, the load management being configured to implement the dynamic execution mode if the charging station is in a fault-free system state (Par.40 and 73), and the load management being configured to implement the static execution mode if the charging station is in a faulty system state (Par.50 and 54), wherein the dynamic execution mode is configured to allocate the transformer power between the respective charging points (104) according to at least one specified distribution algorithm (First-come first served) (Par.40), and PORS-1152US11wherein the static execution mode is configured to distribute the transformer power evenly over each charging point (104) according to an Equal Distribution Algorithm (Equal current allocation scheme) (Par.50 and 54).  
Dougherty does not explicitly teach depending on demand for charging power by the respective charging points the dynamic execution mode dynamically switches between distribution algorithms which distribute the transformer power to each charging point unevenly over each charging point based on at least one of customer information, vehicle information or power information, the distribution algorithms including First-Come-First-Serve, Token Bucket, Percentage Distribution, and Optimal Load Distribution.
Liu teaches a method for load management of a charging station (100), in which the charging station (100) includes at least two charging points (110) (Fig.1); depending on demand for charging power by the respective charging points (110) a dynamic execution mode dynamically switches between distribution algorithms (scheme) which distribute power to each charging point (110) unevenly over each charging point (110) (Par.83) based on at least one of vehicle information or power information (Par.110-111), the distribution algorithms including First-Come-First-Serve (FCFS) and Optimal Load Distribution (round-robin) (Par.83).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Liu in the system of Dougherty to have had maximized the output of the charging station and serve as many customers as possible (Par.83) by changing the power distribution based on power demand.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dougherty (2014/0266039) and Liu et al. (2020/0082352) as applied to claims 1 and 8 above, and further in view of Hernandez et al. (2013/0002197).
Claims 7 and 9: Dougherty and Liu teach the limitations of claims 1 and 8 as disclosed above. Dougherty wherein the load management takes into account at least one additional peripheral element of the charging station, by deriving the charging power to be distributed from the transformer power minus a power requirement of the at least one peripheral element.  
Hernandez teaches a load management takes into account at least one additional peripheral element (non-vehicle charging loads) of a charging station (20), by deriving the charging power to be distributed from a transformer (54) power minus a power requirement of the at least one peripheral element (non-vehicle charging loads) (Par.27-28).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hernandez in the system of Dougherty to have had ensured that power for peripheral elements is not negatively affected by operation of the charging station (Par.31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 9, 2022